Matter of Weiss (2021 NY Slip Op 04230)





Matter of Weiss


2021 NY Slip Op 04230


Decided on July 7, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
LEONARD B. AUSTIN, JJ.


2016-02579	ON MOTION

[*1]In the Matter of Abraham Chaim Weiss, a suspended attorney. (Attorney Registration No. 4371332)




DECISION & ORDERMotion by Abraham Chaim Weiss for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Weiss was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 26, 2006. By opinion and order of this Court dated December 27, 2017, Mr. Weiss was suspended from the practice of law for a period of two years, effective January 26, 2018 (see Matter of Weiss, 157 AD3d 87). By decision and order on motion of this Court dated June 26, 2020, Mr. Weiss's motion for reinstatement was held in abeyance and the matter was referred to a Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Abraham Chaim Weiss is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Abraham Chaim Weiss to the roll of attorneys and counselors-at-law.LASALLE, P.J., MASTRO, RIVERA, DILLON, and AUSTIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court